Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 5/11/22. Amended Claims 1-2 are pending. 
Regarding the previous drawing objections, these have been overcome by the amendments to the drawings and the claim amendments.
Regarding the previous specification objection, this has been overcome by the claim amendments.
Regarding the previous claim objection, this has been overcome by the claim amendments.
Regarding the previous 112 rejections, these have been overcome by the claim amendments.
Regarding the previous prior art rejections, the Matsuzaki and Harnischfeger references have each been overcome as anticipatory references by the claim amendments. Please see the following action for treatment of the amended claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2015/0013322).
	Regarding Claim 1,
 	A hydraulic system of a work machine, comprising: 
 	a hydraulic pump (10, Figs. 1-2) to discharge hydraulic oil; 
 	a remote control valve (22) connected to the hydraulic pump via a base oil passage (from 10 to 44) to generate a pilot pressure of the hydraulic oil in accordance with an operation of an operating member (ex. [037]); 
 	a first oil passage (with 41) which branches off from the base oil passage to be connected to the hydraulic pump and to which the hydraulic oil is to be supplied from the hydraulic pump; 
 	a second oil passage (with 42) which is connected to the first oil passage and via which the hydraulic oil in the first oil passage is to be discharged; 
 	a vibration control switching valve (11; alternatively, 14) provided on the first oil passage and having a first position at which a part of the first oil passage is cut off at the vibration control switching valve and a second position at which hydraulic oil from the hydraulic pump is supplied to the second oil passage via the first oil passage; 
 	a pilot check valve (30) provided in the second oil passage and having a pilot port (connected with 34) to receive the pilot pressure of hydraulic oil (from valve 22), the pilot pressure being controlled to be a pressure lower than a fourth pressure threshold when pressure of the hydraulic oil supplied from the hydraulic oil is equal to or higher than a first pressure threshold, the pilot check valve being closed to stop discharging the hydraulic oil in the first oil passage through the second oil passage while the pilot pressure is lower than the fourth pressure threshold, the pilot valve being opened such that the hydraulic oil in the first oil passage is discharged through the second oil passage while the pilot pressure is higher than or equal to the fourth pressure threshold (ex. [041-049]); 
 	a hydraulic actuator (3); 
 	an operation control valve (21) having a pressure receiving part (21d) to control an operation of the hydraulic actuator based on a pressure of the hydraulic oil applied to the pressure receiving part; 
 	an operation oil passage (connected with 21d) connecting the remote control valve and the pressure receiving part, the pilot pressure generated by the remote control valve being applied to the pressure receiving part; and 
 	a third oil passage (connected with 34) branching off from the operation oil passage and being connected to the pilot port, the remote control valve being configured to control an amount of hydraulic oil flowing to the third oil passage.
 	Regarding Claim 2,
  	A work machine comprising  the hydraulic system according to claim 1 (Figs. 1-2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745